Citation Nr: 0330955	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  96-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to service connection for a coccygeal 
disability, including the residuals of a fractured coccyx.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1943 to March 1946 and from May 
1951 to January 1953.  He also had service in the Reserve 
from which he retired in October 1985.

This matter is on appeal as a result of decisions rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

In a December 2001 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for a 
pilonidal cyst and assigned a noncompensable evaluation, 
effective October 16, 1995.  In a January 2002 Informal 
Hearing Presentation, the veteran, through his 
representative, expressed disagreement with that decision.  
To the extent that the veteran seeks entitlement to service 
connection for coccygeal disability, other than a pilonidal 
cyst, that issue is certified for appeal and will be 
addressed below.  To the extent that the veteran is claiming 
entitlement to an increased rating for his service-connected 
pilonidal cyst, that claim has not been certified or 
otherwise developed for appellate consideration.  Therefore, 
the Board has no jurisdiction over that claim and it will 
not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2003).  Accordingly, any claim for an 
increased rating for his service-connected pilonidal cyst is 
referred to the RO for appropriate response.


REMAND

In August 2002, the Board of Veterans' Appeals (Board) 
confirmed and continued the RO's decision to deny the 
veteran's claim of entitlement to service connection for a 
coccygeal disability, including the residuals of a fractured 
coccyx.  

In July 2003, pursuant to an unopposed motion by the VA, the 
United States Court 




of Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a) (West 2002).  The VA motion asserted that the 
Board's decision did not present sufficient reasons or bases 
to support its conclusion that the VA had provided adequate 
notice of the information and evidence necessary to 
substantiate the veteran's claim pursuant to 38 U.S.C.A. 
§ 5103(a) as amended by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  In particular, the VA 
motion noted that no documents of record, including the 
Statement of the Case (SOC), the Supplemental Statements of 
the Case (SSOC's), the transcript of the Travel Board 
hearing, and correspondence from the VA, dated in September 
2001, fulfilled the requirements of VCAA.  Those 
requirements are to inform the veteran of the information or 
evidence necessary to substantiate his claim and to inform 
him which portion of any such information or evidence is to 
be provided by the Appellant and which portion VA will 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); see Charles (John) v. Principi, 16 
Vet. App. 370, 373-74 (2002).

In light of the foregoing, the case is remanded for the 
following actions:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim of entitlement to 
service connection for coccygeal 
disability pursuant to 38 U.S.C.A. 
§ 5103(a) as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In so 
doing, comply with all other provisions 
of the VCAA, including the requirement 
to inform the veteran which portion of 
that information and evidence, if any, 
is to be provided by the claimant and 
which portion, if any, VA will attempt 
to obtain on behalf of the claimant.  In 
providing this notice, take into account 
that, in accordance with the Appellee's 
Motion for Remand and the resulting 
Court Order of July 2003, the following 
statements included in VA's letter of 
September 2001 are insufficient: 

There may be other evidence 
you would like us to consider.  
In that case, please tell us 
about it and we will make 
reasonable efforts to try to 
get it.  Other evidence can 
include records held by any 
Federal agency including VA, 
or by private doctors, 
hospitals, or clinics.  To 
help us get the evidence we 
will need the following 
information:

*  the name of the 
person, agency, or 
company who has the 
relevant records

*  the address of this 
person, agency, or 
company

*  the approximate time 
frame covered by the 
records

*  the condition for 
which you were treated.

In addition, we will need you 
to complete, sign and return 
the enclosed VA Form 21-4142, 
"Authorization for Release of 
Information"...  You can help 
with your claim by getting the 
evidence and sending it to us.

2.  When the foregoing actions are 
completed, undertake any indicated 
development and then re-adjudicate the 
issue of entitlement to service 
connection for coccygeal disability, 
including the residuals of a fractured 
coccyx.  If the claim is not resolved to 
the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

